UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1952



PAULA HANSON-HODGE,

                                              Plaintiff - Appellant,

          versus


LARRY G. MASSANARI, ACTING COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
1772-L)


Submitted:   November 7, 2002          Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paula Hanson-Hodge, Appellant Pro Se.     Thomas Frank Corcoran,
Assistant United States Attorney, Twana E. Davis, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paula Hanson-Hodge appeals the district court’s order denying

relief in her employment discrimination action.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. See Hanson-Hodge v. Massanari,

No. CA-01-1772-L (D. Md. July 23, 2002).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2